       Case 7:18-cv-00113 Document 99 Filed on 04/29/20 in TXSD Page 1 of 13



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION


  FEDERICO FLORES, JR., et al.,                        §
                                                       §
  Plaintiffs,                                          §
                                                       §   Civil Case No. 7:18-cv-00113
  v.                                                   §
                                                       §
  RUTH R. HUGHS, IN HER OFFICIAL                       §
  CAPACITY AS TEXAS SECRETARY                          §
  OF STATE, et al.,                                    §
                                                       §
  Defendants.


                     PLAINTIFFS’ REPLY IN SUPPORT OF
           SECOND AMENDED JOINT MOTION FOR SUMMARY JUDGMENT

         Plaintiffs file this reply, jointly addressing the responses of both Secretary of State Hughs

(Doc. 96) and the Early Voting Ballot Board (EVBB) Defendants (Doc. 98).

                                               Argument

    I.      Texas’s Current Ballot Rejection Procedures Regarding Perceived Mismatched-
            Signature Ballots Violate Procedural Due Process, and Facial Relief is
            Appropriate.

         The EVBB Defendants make no attempt to defend the constitutionality of Texas’s current

procedures. The Secretary acknowledges that the Court “indicated an inclination to grant Plaintiffs

relief” at an earlier hearing, Doc. 96 at 8, and simply incorporates her earlier briefing as to the

merits without lodging any new arguments, id. at 9. The Secretary does make a passing argument

that Election Code § 87.127 provides sufficient process, but here framed as a challenge to the

propriety of facial relief. Id. at 5-6. The Secretary’s argument is not persuasive.

         First, to whatever limited extent the Secretary offers § 87.127 as a constitutionally

sufficient procedure to protect the right to vote, this Court has already recognized that it is not


                                                   1
Plfs’ Reply in Support of Second Amended MSJ
     Case 7:18-cv-00113 Document 99 Filed on 04/29/20 in TXSD Page 2 of 13



sufficient. Several paragraphs are required to attempt to describe all the ways in which § 87.127

is insufficient. See Plaintiffs’ Reply (Doc. 77) at 6-7. To summarize, it (i) is not available to the

voter personally, but requires the voter to plead with another county official to take action; (ii)

whether to take action is entirely in the county officer’s discretion (no action is required); (iii) no

standards guide the officer’s decision to take any action or simply ignore the voter; (iv) even if the

county election officer is inclined to take action, the timetable is vanishingly short in the best of

circumstances (i.e., if the EVBB sent immediate notice, which is not required), but particularly if

the jurisdiction decides to canvass early; (v) even if the county election officer decided to try to

get a ballot counted, it requires the extraordinary and expensive action of locating and hiring an

attorney available to prosecute an emergency injunction request, which then burdens the court

system and county finances.

        Moreover, the Secretary conveniently avoids the fact that, in order for a voter to even know

he or she needs to plead with a local official to take discretionary action, that voter would have to

receive the Notice of Rejected Ballot sufficiently in advance of the canvass to set the above actions

in motion, allowing time for the county election officer to locate and hire the lawyer, file an

emergency lawsuit, and secure an injunction. Under the current statute, nothing guarantees the

voter timely notice (sufficiently before the canvass) that his or her ballot was even rejected.

        Ironically, while the Secretary in another breath suggests concern that the Plaintiffs’

proposed remedy could affect the canvassing date of elections in certain circumstances (which is

not true, as described below), it is actually the Secretary’s reliance on emergency lawsuits filed

immediately before a canvass that would threaten to require delays in election schedules.

        Additionally, in many elections, even if a voter prostrated himself in front of the county

election official and convinced him to attempt wasteful, emergency litigation that may very likely



                                                  2
Plfs’ Reply in Support of Second Amended MSJ
     Case 7:18-cv-00113 Document 99 Filed on 04/29/20 in TXSD Page 3 of 13



delay the canvass, such action is still not permitted unless the officer “confer[s] with and

establish[es] the agreement of the county chair of each political party before petitioning the district

court.” Tex. Elec. Code § 87.127(b). The due process and voting rights of any affected voter

cannot be made contingent upon successfully twisting the arms of both political parties to agree to

attempt to cure the violation. 1

        Thus, the Court has already correctly concluded that § 87.127 is not a constitutionally

adequate cure process.

        Second, the Secretary’s objection to facial relief in this case, Doc. 96 at 5, is unavailing.

Texas’s current statutory regime is facially invalid, regardless of the specific formulation of the test

for facial validity, for precisely the same reasons explained by the federal district courts in Saucedo

v. Gardner, 335 F. Supp. 3d 202, 213-14 (D.N.H. 2018), and Martin v. Kemp, 341 F. Supp. 3d

1326, 1336-37 (N.D. Ga. 2018) (explaining that “the Court can readily ascertain from the statute,

as written, whether the procedures therein comport with due process” in a facial challenge, and

“the opportunity to be heard either is—or is not—provided by the statute on its face”). See

discussion at Plfs’ Reply (Doc. 77) at 3-4. There is literally no circumstance in which the rejection

of a mail ballot for a signature discrepancy, perceived by a lay official, is constitutional in the

absence of a pre-deprivation opportunity to cure. As demonstrated elsewhere, whether a given

ballot would ultimately be valid and counted is irrelevant to the injury visited by the lack of

constitutional due process. See Doc. 72 at 5 (discussing Carey v. Piphus, et al.). Therefore, failure

to provide timely notice of a slated rejection, and request verification that the voter submitted the



1
  A “facial challenge to a statute considers only the text of the statute itself, not its application to the
particular circumstances of an individual.” Freedom Path, Inc. v. Internal Revenue Service, 913 F.3d 503,
508 (5th Cir. 2019). Therefore, it does not matter whether this additional restriction applied to the March
2018 election that provided the immediate impetus for this lawsuit, because the court must examine the
statutory regime on its face.

                                                     3
Plfs’ Reply in Support of Second Amended MSJ
     Case 7:18-cv-00113 Document 99 Filed on 04/29/20 in TXSD Page 4 of 13



mail ballot received in his or her name, violates procedural due process regardless of whether the

ballot is ultimately approved or any other circumstances involving such ballot.

        The Secretary does not seem to quibble as much with the foregoing analysis as with the very

idea of a facial challenge itself. That is, the Secretary complains that, while these three voter

Plaintiffs may have had their ballots rejected, they all are in Starr County and have not proved that

other ballots have been improperly rejected in other counties. Doc. 96 at 5. But this argument

reflects the Secretary’s misapprehension of the nature of the due process injury here, or the nature

of a facial challenge, or both.

        The injury-in-fact in this case is the lack of a constitutionally sufficient process, which the

statute lacks on its face. In other words, whether any one of these three Plaintiffs, or any other

voter, would ultimately succeed in validating his or her ballot, is irrelevant to the constitutional

injury, as shown under the authorities cited above. Given that the constitutional injury is the lack

of a process—regardless of whether any particular voter’s ballot would ultimately be determined to

be acceptable—this injury is realized by any voter whose ballot is slated for rejection for perceived

signature mismatch. Nothing more is necessary to show a constitutional violation. Therefore, any

voter whose ballot is slated for rejection for perceived signature discrepancies, anywhere in Texas,

suffers the same constitutional violation. Plaintiffs fully incorporate here their exhibits filed earlier

in this case demonstrating the number of mail ballots received in Starr and other selected counties

in the March 2018 primary elections, and the number accepted and rejected, and rejected for

signature mismatch, in each county. (Filed as Exhibits 7 (Duval Records); 8 (Jim Hogg records); 9

(Hidalgo records) 10 (Dallas records); and 11 (Galveston records) to Doc. 25). Notably, this

represents a selection of counties, both large, medium, and small, from across Texas. The summary

is as follows:



                                                   4
Plfs’ Reply in Support of Second Amended MSJ
       Case 7:18-cv-00113 Document 99 Filed on 04/29/20 in TXSD Page 5 of 13



    County         BBM               BBM                 BBM            Rejected-         % of all received
                   received          Accepted            Rejected       signature         BBM rejected for
                                                                        mismatch          signature
                                                                                          mismatch
    Starr 2        1125              976                 147            146                         13.06%
    Duval          955               920                 35             4                            0.42%
    Jim Hogg       367               364                 3              3                            0.82%
    Hidalgo        2758              2716                42             3                            0.11%
    Dallas         7826              7820                40             13                           0.17%
    (Democratic)
    Dallas         8939              8917                33             23                              0.26%
    (Republican)
    Galveston      3927              3859                68             23                              0.59%


         As the table reflects, every county surveyed reported mail ballots rejected for perceived

signature mismatch, and therefore voters who had no constitutionally-required cure opportunity.

         To the extent the Secretary objects to the fact that a single plaintiff (or these three from Starr

County) can bring a facial challenge to a state statute, and secure an order holding that the statute

is facially unconstitutional, the Secretary is complaining about an established feature of

constitutional adjudication. See, e.g., Citizens United v. FEC, 558 U.S. 310, 333 (2010) (facially

invalidating federal statute in suit brought by single entity on its own behalf); Catholic Leadership

Coal. of Tex. v. Reisman, 764 F.3d 409, 426-27 (5th Cir. 2014) (facially invalidating provisions of

Texas Election Code in suit brought by three political committees from Bexar County); Saucedo,

335 F. Supp. 3d at 206, 213-14 (holding New Hampshire signature-match requirement facially

unconstitutional as violation of procedural due process, in suit brought by three voters).




2
 The Starr County records are attached to Plaintiffs’ Amended Mtn. for Summ. Judg. (Doc. 67) as Exhibit
6A and 6B, which have already been incorporated as part of Plaintiffs’ Second Amended Mtn. for Summ.
Judg.

                                                     5
Plfs’ Reply in Support of Second Amended MSJ
        Case 7:18-cv-00113 Document 99 Filed on 04/29/20 in TXSD Page 6 of 13



      II.       Plaintiffs Have Standing to Sue the Secretary of State.

             The Secretary argues that “Plaintiffs lack standing to sue the Secretary of State,” arguing

that Plaintiffs cannot satisfy the causation and redressability prongs of standing. Doc. 96 at 2-5.

The Secretary argues that “EVBBs implement the provisions of the Texas Election Code related

to mail-in ballots, not the Secretary of State.” Id. at 4. This is a rehashing of the argument the

Secretary already made in its dispositive motions, and this Court has already rejected it.

             Although she never mentions OCA-Greater Houston v. Texas, 867 F.3d 604 (5th Cir.

2017), that case forecloses the Secretary’s standing argument. The Fifth Circuit recognized that

the local (county) election officials were responsible for administering the challenged voter

interpreter statute at the polling place, and that the election judges had done nothing more than

execute a “straightforward application” of the statute, id. at 613, but rejected Texas’s argument

that such facts meant the State and the Secretary were not proper Defendants. The Court wrote:

             The facial invalidity of a Texas election statute is, without question, fairly traceable
             to and redressable by the State itself and its Secretary of State, who serves as the
             “chief election officer of the state.”

867 F.3d at 613 (quoting Tex. Elec. Code § 31.001(a)). Under OCA-Greater Houston, Plaintiffs

have standing against the Secretary, despite the fact that she cannot “control” local election

officials completely. 3

      III.      The EVBB Defendants Are Proper Parties In Their Official Capacities.

             The EVBB Defendants acknowledged on March 26, 2020 that “any Declaratory Relief or

Injunctive Relief granted against the Texas Secretary of State regarding additional notice and cure

opportunities for rejected ballots will of course be applicable to the local Defendants.” Doc. 91

(EVBB Defendants’ proposed order). On March 30, the Court granted the EVBB Defendants’



3
    Plaintiffs’ full argument on this point is found at Doc. 71 at 4-7, and Doc. 71 at 4-11.

                                                        6
Plfs’ Reply in Support of Second Amended MSJ
     Case 7:18-cv-00113 Document 99 Filed on 04/29/20 in TXSD Page 7 of 13



motion to dismiss as to qualified immunity, but denied it in all other respects, meaning they remain

Defendants in their official capacities. Doc. 93. In response to the Second Amended Motion for

Summary Judgment, the EVBB Defendants do not defend the statute on its merits, but now claim

that their “inclusion … i[n] this case is unnecessary,” referring to the Secretary’s authority as the

chief election officer. Doc. 98 at 1-2. While the EVBB Defendants are correct that the Secretary

is a proper party, they were also correct on March 26 in that relief should be granted against the

ballot board members in their official capacities as well. Plaintiffs incorporate their discussion of

this point from Doc. 76 at 3-5. The fact that state or local officials charged with enforcement of a

challenged law had no responsibility in writing it, and no discretion in execution, does not change

the fact that they are proper defendants, and proper subjects of a remedial injunction. See id.

    IV.      The Secretary Raises No Persuasive Challenges to Plaintiffs’ Proposed Remedy.

             a. Declaratory judgment

          Aside from the general argument regarding standing to sue the Secretary of State (an

argument foreclosed by OCA-Greater Houston, as explained above), no Defendant offers any

challenge to the Plaintiffs’ request for a declaratory judgment that the challenged statute(s) violate

procedural due process.

             b. Prohibitory injunction

          No party offers any objection to a simple prohibitory injunction, enjoining the enforcement

of the current challenged provision unless and until the Secretary and/or the State implement an

adequate cure process.

             c. Mandatory injunction

          Regarding a mandatory injunction, the Secretary suggested that the Plaintiffs propose a

precise remedy tailored to Texas law, and Plaintiffs did so, suggesting the Signature Cure



                                                   7
Plfs’ Reply in Support of Second Amended MSJ
     Case 7:18-cv-00113 Document 99 Filed on 04/29/20 in TXSD Page 8 of 13



Declaration that would be made available in a timely manner to affected voters. Plaintiffs

explained how this remedy works seamlessly with Texas’s extant process and timetable for

processing provisional ballots in every election. Notably, the Secretary has not identified any

specific objections to this proposed remedy, aside from the very general and unsubstantiated points

which Plaintiffs respond to here.

                     i. Plaintiffs’ suggested remedy would function just like the injunctions
                        entered in OCA-Greater Houston and Veasey.

        The Secretary’s objection that “the Court cannot order the Secretary … to force local

officials to comply with Secretary of State guidance, because the Secretary lacks the power under

Texas law to compel compliance to begin with” (Doc. 96 at 5) is answered by OCA-Greater

Houston, as explained supra. District courts have entered injunctions just as requested here,

which, after declaring a Texas election law invalid, direct the Secretary of State to implement

remedial measures.

        Plaintiffs have described in detail the injunctions entered by the district courts in OCA-

Greater Houston and Veasy v. Abbott, 2:13-cv-00193 (S.D. Tex. Aug. 10, 2016). See Plfs’ Second

Amd. Mtn. for Summ. Judg. (Doc. 94) at 9-10. In both cases, just as here, local election officials

were responsible for applying the requirements of state law as polling or other election

responsibilities were conducted, yet the courts recognized the Secretary’s authority as the “Chief

Election Officer” of Texas, and required the Secretary to exercise his authority over local officials

to implement the Court’s order. Plaintiffs have even placed here in the record the Secretary’s own

representation to the district court in Veasey that “as the State’s chief election officer,” the

Secretary “is committed to providing effective education to election officials on how to implement

the interim remedy order.” Plfs’ Exhibit 11 at 7 (emphasis added). The Secretary’s apparent

strategy in this litigation—to ignore OCA-Greater Houston, the injunctive orders entered in that


                                                 8
Plfs’ Reply in Support of Second Amended MSJ
     Case 7:18-cv-00113 Document 99 Filed on 04/29/20 in TXSD Page 9 of 13



case and in Veasey, and its own affirmative representation to the Veasey court—are certainly bold,

though not persuasive.

                     ii. The Secretary’s suggested process would threaten delays, while
                         Plaintiffs’ remedy works seamlessly within statutory election
                         schedules.

          The Signature Cure Declaration process as suggested by Plaintiffs would work within the

timeline on which local election officials already must process provisional ballots. So, while the

Secretary objects that officials “would always be required to wait until at least the seventh day

after the election to conduct the canvass, if any mail-in ballot has been rejected for a signature

mismatch,” Doc. 96 at 6, this is already true if there is but a single provisional ballot cast in the

election. Moreover, if there are any jurisdictions that actually canvass an election within six days

of the election when there are no provisional ballots, the Secretary has not offered any examples

or even argued that it is common. Even if it were common, the right of a voter to have her

legitimate ballot counted certainly can be accommodated, especially where the process for doing

so operates on the timeline already applicable to provisional ballots and without disturbing the

statutory deadline for the canvass.        Surely a voter’s due process rights to avoid illegal

disenfranchisement prevail over a hypothetical and random desire of some jurisdiction to maybe

canvass an election earlier than required by the law.

          Moreover, ironically, the Secretary’s suggestion that affected voters should simply rely on

haphazard, emergency litigation filed immediately before a canvass provides far more potential

for chaos and delays, not to mention completely unnecessary expenses for local officials and the

courts.

                    iii. The Secretary does not substantiate the referenced “costs”

          Far from being “unfair,” see Doc. 96 at 7, the nominal “costs” associated with the remedy

are so negligible as to be almost irrelevant. The only marginal “cost” the Secretary claims is that

                                                   9
Plfs’ Reply in Support of Second Amended MSJ
    Case 7:18-cv-00113 Document 99 Filed on 04/29/20 in TXSD Page 10 of 13



of mailing the cure declaration to the voter, but the declaration would be included in the same

envelope with the Notice of Rejected Ballot that the presiding judge of the EVBB is already

required to provide by mail. As for the emails and phone calls, this does not require any additional

expenditure by any county—which already has phone and internet service—and the marginal time

involved is negligible, given that, even in the largest counties, the number of ballots rejected for

signature mismatch is very small. See table supra at 5 (reflecting that far fewer than 1% of

submitted mail ballots are rejected for signature mistmatch; indeed, the highest number of such

ballots other than in Starr in March 2018 was a total of 36 voters in Dallas County, out of more

than 16,000 mail ballots submitted).

        Even if there were real costs associated with this remedy, it would not be a reason to leave

an unconstitutional process in place. Happily, because there are virtually no marginal costs

involved, this is not even a consideration.

                   iv. Plaintiffs’ remedy would further combat vote fraud.

        Courts have consistently also found that providing voters a means of curing or validating

a perceived signature mismatch imposes minimal burdens that are not only justified, Martin, 341

F. Supp. 3d at 1339; Saucedo, 335 F. Supp. 3d at 220-21, but actually further the state’s interest in

detecting fraudulent votes, Saucedo, supra, at 220; Fla. Democratic Party, 2016 WL 6090943, at

*7; Zessar, 2006 WL 642646 at *9. Under Texas’s current regime, signature-mistmatch ballots

are not required to be investigated for fraud, they are simply thrown out, with no requirement that

anybody look into the situation. If the Secretary’s position is that such ballots present a threat of

fraud, it is odd that she has not touted any efforts being undertaken to investigate those ballots.

Thus, while the current regime results in valid votes being nullified by local election officials, the

state is simply ignoring those that it claims may be fraudulent. By contrast, if Plaintiff’s remedy



                                                 10
Plfs’ Reply in Support of Second Amended MSJ
    Case 7:18-cv-00113 Document 99 Filed on 04/29/20 in TXSD Page 11 of 13



is instituted, requiring election officials to contact voters, this will not only provide the voter timely

notice and opportunity to validate they he or she did actually submit a ballot, but if a voter did not

submit the ballot received in his or her name, election authorities will be apprised of such fact

sooner (because the voter will reply with surprise at the notice that a mail-ballot was submitted in

her name). Nothing about Plaintiffs’ remedy precludes any competent law enforcement agency,

whether the local district attorney or the Attorney General, from enforcing the Election Code

provisions prohibiting voting in the name of another, providing illegal assistance with a mail ballot,

etc., in the normal course. Neither does the cure process preclude candidates from filing election

contests, just as they can under current law, to challenge allegedly illegal mail ballots.

        The proposed remedy will therefore facilitate knowledge of potential fraudulent ballots,

although it is unclear whether the Secretary is actually serious about investigating them, given that

she resists any suggested method of contacting the affected voters.

                    v. Plenty of time remains for implementation of a remedy order

        The Secretary’s suggestion that yet another election should expire with Texas voters

(primarily elderly and infirm voters like the three Plaintiffs here) illegally disenfranchised before

the Court remedies the constitutional problems identified in October is off-base. First, and most

importantly, there is certainly no time pinch between now and the July 14 runoff elections that in

any way impedes implementation of a remedy order. The Florida statute was corrected after

plaintiffs filed suit October 3, 2016, and the federal district court entered an injunction less than

two weeks later, implementing the same cure-by-declaration process Plaintiffs suggest here. See

docket in Detzner I, 4:16-cv-607-MW/CAS, 2016 WL 6090943 (N.D. Fla.). In Detzner II, voters

filed another lawsuit after the November general election, and during a pending recount, to ensure

a constitutional cure process applied under Florida’s amended statutory scheme in an attempt to



                                                   11
Plfs’ Reply in Support of Second Amended MSJ
       Case 7:18-cv-00113 Document 99 Filed on 04/29/20 in TXSD Page 12 of 13



get their votes counted in that election. Democratic Executive Committee of Florida v. Detzner,

347 F. Supp. 3d 1017, 1021 n.1 (N.D. Fla. 2018). The district court entered a preliminary

injunction on November 15, 2018, mandating cure procedures in an ongoing election. Id. Georgia

voters sued on October 15, 2018, the district court issued an order on October 24, and then a final

TRO on October 25, to be implemented with respect to ballots in the election then occurring.

Martin v. Kemp, 1:18-cv-4776-LMM, 341 F. Supp. 3d 1326 (N.D. Ga. 2018). 4 See also cases

cited at id. at 1336 n.6. In short, there is plenty of time to implement a remedy order here, even if

Plaintiffs had just now filed this suit. Instead, the issues have been fully and comprehensively

litigated.

          As noted above, the Secretary’s bald claim that the proposed remedy imposes anything

more than negligible administrative burdens is unsubstantiated and illogical. At most, the same

election officials already responsible for processing any provisional voters’ attempts to validate

their provisional ballots will be tasked with accepting and reviewing a simple, one-page reply

declaration from affected voters. As illustrated in the foregoing cases, the cure for this signature

mismatch issue is exceedingly simple, requires very little to no training to implement because it is

so simple, and has been ordered and enforced within mere days of an impending election (in

Florida), and even after election day (in Georgia).

                                                   ***

          Defendants have now had a full opportunity to respond to the proposed remedy filing

requested by the Court, and the most notable aspect of the responses is that nobody has even

attempted to explain with any persuasive force why the proposed remedy is inappropriate or

otherwise problematic.


4
    The court’s docket is available online at https://www.courtlistener.com/docket/8034954/martin-v-kemp/.

                                                     12
Plfs’ Reply in Support of Second Amended MSJ
    Case 7:18-cv-00113 Document 99 Filed on 04/29/20 in TXSD Page 13 of 13




                                               Respectfully submitted,

                                               __/s/ Jerad Wayne Najvar_________
                                               Jerad Wayne Najvar
                                               Tex. Bar No. 24068079
                                               S.D. Tex. No. 1155651
                                               jerad@najvarlaw.com
                                               2180 North Loop West, Suite 255
                                               Houston, TX 77018
                                               281.404.4696 phone
                                               281.582.4138 fax
                                               Attorney in Charge for Plaintiffs

Of counsel:
NAJVAR LAW FIRM, PLLC
Austin M.B. Whatley
Tex. Bar No. 24104681
S.D. Tex. No. 3348472
2180 North Loop West, Ste. 255
Houston, TX 77018
281.410.2003 phone
austin@najvarlaw.com

                                        Certificate of Service


       The undersigned counsel hereby certifies that on April 29, 2020, the foregoing document,
along with any exhibits and proposed order, was served on the following counsel of record in this
matter by means of the court’s CM/ECF system:

Mr. Michael R. Abrams
PO Box 12548, Capitol Station
Austin, TX 78711
Counsel for Defendant Ruth R. Hughs

Mr. Martin Golando
405 N. Saint Mary’s, Suite 700
San Antonio, TX 78205
Counsel for ballot board Defendants
                                                                          /s/ Jerad Najvar
                                                                         Jerad Najvar




                                                 13
Plfs’ Reply in Support of Second Amended MSJ
